   Case 2:17-cv-00818-MHT-SRW Document 65 Filed 03/19/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON HOWARD,                   )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )            2:17cv818-MHT
                                  )                 (WO)
J. ANGLIN, et al.,                )
                                  )
     Defendants.                  )

                                ORDER

    This cause is currently set for trial on June 7,

2021, at 10:00 a.m., in Courtroom 2FMJ, at the Frank M.

Johnson,   Jr.    United    States      Courthouse     Complex,        One

Church    Street,   Montgomery,       Alabama.        Based    on      the

representations made on the record during the pretrial

hearing on March 18, 2021, the court understands that

plaintiff Brandon Howard wants to call the following

two inmate witnesses:

    Carl     Driscoll      (AIS     number     unknown;       location

unknown)

    Louis Madlock (AIS number 193795; currently located

at Staton Correctional Center).
     Case 2:17-cv-00818-MHT-SRW Document 65 Filed 03/19/21 Page 2 of 3




     Accordingly, it is ORDERED that:

     (1)    Plaintiff      Brandon       Howard’s     oral    request     is

treated as a motion for production of inmate witnesses,

and said motion is granted.

     (2) To the extent to which it can identify and

locate     them,    the    Alabama       Department      of   Corrections

shall produce inmates Carl Driscoll and Louis Madlock

to testify in person at the trial on June 7, 2021, at

10:00 a.m., in the Frank M. Johnson Jr. United States

Courthouse Complex, Courtroom 2FMJ, One Church Street,

Montgomery,        Alabama.          In     the     alternative,         the

department may arrange for these two inmates to testify

by videoconferencing.

     (3) Defense counsel is to notify the court by May

3, 2021, as to whether these two inmates will testify

in     person      or     by    videoconferencing.               If       by

videoconferencing, defense counsel is to work with the

courtroom deputy, Mr. Anthony Green, to arrange for the

inmate     witnesses      to   testify     by     Zoom   or   some    other

comparable means.

                                     2
      Case 2:17-cv-00818-MHT-SRW Document 65 Filed 03/19/21 Page 3 of 3




       The clerk of the court is directed to provide a

copy    of   this    order    to   the    General    Counsel     for      the

Alabama Department of Corrections, the Transfer Agent

for    the    Alabama    Department      of   Corrections,       and      the

Warden of the Staton Correctional Center.

       DONE, this the 19th day of March, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                     3
